               Case 3:20-cv-06151-RSL Document 6 Filed 01/15/21 Page 1 of 1




 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
       ANDREW OTIKER,
 7                                                          No. 3:20-CV-6151-RSL-DWC
 8                                    Petitioner,
               v.                                           ORDER
 9
       WASHINGTON STATE,
10                                    Respondent.
11

12

13          Following entry of the Report and Recommendation of Magistrate Judge David W.

14   Christel recommending dismissal for failure to submit an application to proceed in forma
15
     pauperis or pay the filing fee, petitioner paid the filing fee. The Court therefore declines to adopt
16
     the recommendation of dismissal.
17

18          Dated this 15th day of January, 2021.
19

20
                                                    Robert S. Lasnik
21                                                  United States District Judge

22

23

24

25

26


     ORDER - 1
